Citation Nr: 1819090	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the claims file.

In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The Board finds there has been substantial compliance with its November 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

The Veteran's current low back disability was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

The Veteran seeks service connection for a low back disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

The Veteran stated that he injured his back while pulling an anchor chain in service.  He felt a "pop" and "crack" in his lower back.  He stated that his back was not treated properly in service and that he has experienced continuous pain and limited motion in his lower back.

In September 2015, the Veteran testified that he sought a neurological consultation with a surgeon in the mid-1970s.  The surgeon told him that he had a ruptured lower lumbar disc and a bulging disc.  The Veteran elaborated that he had not received any other treatment for his back condition since because of financial hardship. 

The service treatment records indicate that the Veteran received treatment for lower back pain from September 1969 to October 1969.  The Veteran's Report of Medical History, at separation, endorsed recurrent back pain.  However, his May 1972 separation examination indicated a normal spine.

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his low back disability.  The VA examiner reported that the Veteran was treated from September 1969 to October 1969 for lower back pain.  An October 27, 1969, treatment note indicated a full range of motion, normal straight leg raising, and reflexes.  The examiner diagnosed the Veteran with degenerative disc disease with degenerative joint disease of the lumbar spine.  The VA examiner acknowledged that the Veteran was seen for lower back muscular strain during his active service.  However, the current findings were pertinent to a period of more than 40 years after his active service and were "not rare with natural aging."

In September 2015, Dr. J.R., a family medicine doctor, found that the Veteran's herniated lumbar disc and chronic back pain were most likely caused by or a result of his active service.  He explained that the Veteran ruptured a disc in his lower back during his active service and has continued to have chronic back pain since that time.  Dr. J.R. did not review the Veteran's service treatment records. 

In March 2016, the Veteran underwent his most recent VA examination.  The VA examiner diagnosed degenerative arthritis of the spine and spondylosis.  The VA examiner found that it was less likely than not that the Veteran's current back disabilities were related to active service, active duty for training, or inactive duty for training.  She noted that there were no injuries documented during a period of inactive duty for training.  She acknowledged the Veteran's report of recurrent back pain in March 1972.  She conceded that the Veteran testified that he was diagnosed with a lower back disability in the mid-1970s.  The VA examiner explained that a one-time back injury or strain is not a recognized cause of spondylosis.  Citing relevant medical literature, she stated that degeneration of the spine is an inevitable consequence of aging.  She elaborated that everyone that is physically active has had acute back pain, but this does not indicate a chronic condition.  Everyone with chronic or recurrent back pain had a first episode of back pain, but this does not necessarily make the initial episode of back pain related to the later chronic condition.  The Veteran's in-service injury involved his muscles and ligaments.  His current disability involved his discs and vertebral bodies.  The Veteran's in-service soft tissue injuries did not cause his current disc and vertebral body disabilities.  

As presented above, a review of the record shows that there are medical opinions that are favorable and not favorable to the claims on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places the most weight on the unfavorable VA opinion dated in March 2016.  The Board rejects the favorable September 2015 private medical opinion as Dr. J.R. did not review the Veteran's service treatment records or provide a rationale for why the Veteran's current back disability was consistent with his in-service injury.  The March 2016 VA opinion, by contrast, was based upon an examination of the Veteran, a review of the record, including the service treatment records, and consideration of the Veteran's lay statements.  The VA examiner explained that the Veteran's in-service soft tissue injury did not cause his current disability, which affected his discs and vertebral bodies. 

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the evidence of record.  The Veteran indicated that he first sought treatment for his back in the mid-1970s and then never sought treatment for his back due to financial hardship.  He filed his claim for VA benefits in 2009, almost 40 years after his separation from active duty.  The absence of any lay or medical evidence for decades after service weighs the evidence against a finding that the Veteran's current low back disability was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a low back disability.  As stated above, the earliest post-service diagnosis of degenerative joint disease was in March 2010, and the Veteran was separated from the active duty in March 1972.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments that his current back disability was caused by his injury in-service.  He is competent to report back pain.  The Board does not question the Veteran's sincerity regarding his belief that his initial back injury caused his current back disability.  However, his statements are probatively outweighed by the March 2016 VA opinion.  The VA examiner considered the Veteran's lay statements, but ultimately found that the Veteran's current back disability was unrelated to his in-service injury.  The VA examiner has medical expertise and supported her conclusion with a thorough discussion of the record and the relevant medical literature.  Based upon the forgoing, the Board places more probative weight with her opinion.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


